DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 02/28/2022 has been entered. 
Claims 1,17,24,30 are amended.
Response to Arguments
Applicant arguments filed on 02/28/2022 have been fully considered and but are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3,5-8,11-16,24,25,27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen to (US20130064165) in view of “Remaining issues of cross-carrier scheduling with mix numerologies” from IDS

Regarding claims 1,24 Chen teaches receiving downlink control information for physical downlink control channel ordered contention-free random access,( [0090] discloses base station 105-a may transmits a physical downlink control channel (PDCCH) order indicating a random access preamble and physical random access channel (PRACH) resource for the UE 115-a to send signaling ) wherein the downlink control information indicates a timing advance group of a second cell and one or more parameters associated with a random access message to be transmitted by the UE via the second cell,([0091] discloses base station 105-a transmits a PDCCH message in a UE-specific search space of a secondary component carrier which is included in a particular TA group)  wherein the first cell and the second cell belong to different timing advance groups;([0127] discloses A TA group index may be utilized to identify different groups of component carriers or cells)  and transmitting the random access message according to the one or more parameters and a timing advance value determined based at least in part on the timing advance group of the second cell([0091] discloses The timing advance group may include only SCCs (including the SCC utilized to initiate the random access procedure). The timing advance group index may enable cross-carrier RAR to a secondary SCC as part of the random access procedure. Different aspects of cross-carrier management, including random access response management, may be facilitated using timing advance group index information)
Chen does not explicitly teach receiving downlink control information via a first cell, transmitting based on receiving the downlink control information, the random access message via the second cell

However, “Remaining issues of cross-carrier scheduling with mix numerologies” teaches receiving downlink control information via a first cell, (Section 2.4. , discloses “Cross-carrier PDCCH order”,  In the case of cross-carrier scheduling is configured where the scheduling and the scheduled cells belong to different timing advance groups (TAGs), cross-carrier PDCCH order is needed to initial RACH procedures on the scheduled cells in a different TAG. .. the PDCCH order is conveyed by DCI format 1_0 ) transmitting based on receiving the downlink control information, the random access message via the second cell (Section 2.4. , discloses “Cross-carrier PDCCH order”,  In the case of cross-carrier scheduling is configured where the scheduling and the scheduled cells belong to different timing advance groups (TAGs), cross-carrier PDCCH order is needed to initial RACH procedures on the scheduled cells in a different TAG. .. the PDCCH order is conveyed by DCI format 1_0 )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chen include receiving downlink control information via a first cell, transmitting based on receiving the downlink control information, the random access message via the second cell, as suggested by “Remaining issues of cross-carrier scheduling with mix numerologies”. This modification would benefit the system to reduce transmission delay.
Regarding claim 2, Chen teaches The method of claim 1, wherein the random access message includes at least one of a random access preamble, a random access payload, or a combination thereof([0090] discloses a physical downlink control channel (PDCCH) order indicating a random access preamble).Regarding claims 3,25 Chen teaches The method of claim 1, wherein the timing advance group of the second cell is not configured with a scheduling secondary cell and all other timing advance groups associated with the UE are configured with a scheduling cell([0134] discloses The number of bits utilized may depend upon the number of timing advance groups. Thus, the use of two timing advance groups is provided merely as an example; other examples may include more than two timing advance groups and each group may include zero or more secondary cells or secondary component carriers).Regarding claims 5, 27 Chen teaches The method of claim 1, wherein the downlink control information indicates the timing advance group of the second cell in a field that includes a timing advance group identifier or a carrier indicator that identifies an index of an uplink carrier in the timing advance group([0082] discloses different timing advance information may be transmitted to user equipment 115 for different groups of uplink carriers as part of the random access process. First timing advance information may be applicable to a first subset of uplink carriers, while second timing advance information may be applicable to a second, different subset of uplink carriers).Regarding claim 6, Chen teaches The method of claim 5, wherein a bit width of the field is indicated in a radio resource control message([0017] Discloses transmitting a component carrier identifier as part of a Radio Resource Control (RRC) configuration to identify a component carrier within a timing advance group associated with a specific timing advance group index).Regarding claim 7, Chen teaches The method of claim 1, wherein the one or more parameters indicate a frequency domain resource allocation for the random access message([0090] discloses physical random access channel (PRACH) resource for the UE 115-a to send signaling and data on a physical uplink shared channel (PUSCH)).Regarding claim 8, Chen teaches The method of claim 1, wherein the one or more parameters indicate a time domain resource allocation for the random access message([0090] discloses physical random access channel (PRACH) resource for the UE 115-a to send signaling and data on a physical uplink shared channel (PUSCH)).Regarding claim 11, Chen teaches The method of claim 1, wherein the downlink control information includes a field to indicate a random access preamble index, a field to indicate a synchronization signal block index, a field to indicate a physical random access channel mask index, and a set of reserved bits to indicate at least one of: ([0119] discloses The format 1A Cyclic Redundancy Check (CRC) may be scrambled with a Cell Radio-Network Temporary Identifier (C-RNTI). The remaining fields of the format 1A may be configured in the following manner: Localized/Distributed VRB assignment flag (1 bit is set to `0`); resource block assignment (all bits set to `1`); preamble index (6 bits); Physical Random Access Channel (PRACH) Mask Index (4 bits). The remaining bits in format 1A for compact scheduling assignment of the one Physical Downlink Shared Channel (PDSCH) codeword may be set to zero) the timing advance group of the second cell, a frequency domain resource allocation for the random access message([0119] discloses resource block assignment (all bits set to `1`))Regarding claim 12, Chen teaches The method of claim 1, wherein cyclic redundancy check bits of the downlink control information are scrambled using at least one of: a cell radio network temporary identifier, ([0119] discloses The format 1A Cyclic Redundancy Check (CRC) may be scrambled with a Cell Radio-Network Temporary Identifier (C-RNTI))Regarding claims 13, 28 Chen teaches The method of claim 1, wherein the timing advance group of the second cell is not configured with a scheduling secondary cell and at least one other timing advance group associated with the UE is not configured with a scheduling cell([0134] discloses The number of bits utilized may depend upon the number of timing advance groups. Thus, the use of two timing advance groups is provided merely as an example; other examples may include more than two timing advance groups and each group may include zero or more secondary cells or secondary component carriers).  

Claims 4, 9 ,26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of “Remaining issues of cross-carrier scheduling with mix numerologies” from IDS further in view of Jeon to (US20200107369)

Regarding claim 4, Chen does not explicitly teach wherein the downlink control information indicates whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure

However, Jeon teaches wherein the downlink control information indicates whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure ([0135] discloses The two-step Msg2 1650 (e.g., an RAR) may comprise a preamble identifier corresponding to the preamble 1630)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chen include wherein the downlink control information indicates whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure, as suggested by Jeon. This modification would benefit the system to reduce transmission delay.

Regarding claims 9,26 Chen does not explicitly teach wherein the one or more parameters indicate at least one of a payload size, a modulation and coding scheme, a rate matching scheme, or a redundancy version associated with the random access message
However, Jeon teaches wherein the downlink control information indicates whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure([0135] discloses Msg2 1650 (e.g., an RAR) that may comprise at least one of following: a timing advance command indicating the TA value, a power control command, an UL grant (e.g., radio resource assignment, and/or MCS))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chen include wherein the downlink control information indicates whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure, as suggested by Jeon. This modification would benefit the system as a design choice.

Claims 17-23 ,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Vos to (US20200267774)

Regarding claims 17,30 Chen teaches receiving, via a first cell, downlink control information for physical downlink control channel ordered contention-free random access,( [0090] discloses base station 105-a may transmits a physical downlink control channel (PDCCH) order indicating a random access preamble and physical random access channel (PRACH) resource for the UE 115-a to send signaling ) wherein the downlink control information indicates one or more parameters associated with a random access message to be transmitted by the UE,([0091] discloses base station 105-a transmits a PDCCH message in a UE-specific search space of a secondary component carrier which is included in a particular TA group)  

Chen does not explicitly teach a parameter for a two-step random access procedure; and transmitting, based on receiving the downlink control information, the random access message for the two-step random access procedure according to the one or more parameters

However, Vos teaches  a parameter for a two-step random access procedure; and transmitting, based on receiving the downlink control information, the random access message for the two-step random access procedure according to the one or more parameters([0018] discloses performing a two-step RACH procedure, the method including transmitting downlink control information (DCI) in association with the two-step RACH procedure, the DCI including one or more of: an uplink grant for use in performing hybrid automatic repeat request (HARQ) retries; a downlink grant for use in transmitting a message 2 plus a message 4 of the two-step RACH procedure; and a negative acknowledgement indicative that the PUSCH is not decoded and the UE should determine whether to retry the two-step RACH procedure).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chen include a a parameter for a two-step random access procedure; and transmitting, based on receiving the downlink control information, the random access message for the two-step random access procedure according to the one or more parameters, as suggested by Vos. This modification would benefit the system to reduce transmission delay.
Regarding claim 18, the combination of Chen and Vos teaches wherein the random access message includes at least one of a random access preamble, a random access payload, or a combination thereof(Chen, [0090] discloses a physical downlink control channel (PDCCH) order indicating a random access preamble).Regarding claim 19, the combination of Chen and Vos teaches   wherein the one or more parameters indicate at least one of: whether the random access message is to be transmitted as part of a two-step random access procedure or a four-step random access procedure(Jeon ,[0135] discloses The two-step Msg2 1650 (e.g., an RAR) may comprise a preamble identifier corresponding to the preamble 1630) Regarding claim 20, the combination of Chen and Vos teaches   wherein the downlink control information includes a field to indicate a random access preamble index, a field to indicate a synchronization signal block index, a field to indicate a physical random access channel mask index, and a set of reserved bits to indicate the one or more parameters(chen, [0119] discloses The format 1A Cyclic Redundancy Check (CRC) may be scrambled with a Cell Radio-Network Temporary Identifier (C-RNTI). The remaining fields of the format 1A may be configured in the following manner: Localized/Distributed VRB assignment flag (1 bit is set to `0`); resource block assignment (all bits set to `1`); preamble index (6 bits); Physical Random Access Channel (PRACH) Mask Index (4 bits). The remaining bits in format 1A for compact scheduling assignment of the one Physical Downlink Shared Channel (PDSCH) codeword may be set to zero).Regarding claim 21, the combination of Chen and Vos teaches   further comprising receiving an indication that a timing advance group associated with transmission of the random access message is the same as a timing advance group associated with a cell via which the downlink control information is received(Chen, [0082] discloses different timing advance information may be transmitted to user equipment 115 for different groups of uplink carriers as part of the random access process. First timing advance information may be applicable to a first subset of uplink carriers, while second timing advance information may be applicable to a second, different subset of uplink carriers).Regarding claim 22, the combination of Chen and Vos teaches  wherein the indication is included in at least one of a radio resource control message or a field in the downlink control information(chen,[0017] Discloses transmitting a component carrier identifier as part of a Radio Resource Control (RRC) configuration to identify a component carrier within a timing advance group associated with a specific timing advance group index)..Regarding claim 23, the combination of Chen and Vos teaches   wherein the indication is based at least in part on at least one of a preamble indicated in the downlink control information,   an identifier used for scrambling cyclic redundancy check bits of the downlink control information, (Chen, [0119] discloses The format 1A Cyclic Redundancy Check (CRC) may be scrambled with a Cell Radio-Network Temporary Identifier (C-RNTI)).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of “Remaining issues of cross-carrier scheduling with mix numerologies” and further in view of Lo to (US20180020441)Regarding claim 10, Chen does not explicitly teach wherein the one or more parameters indicate a demodulation reference signal resource configuration for the random access message
However, Lo teaches wherein the one or more parameters indicate a demodulation reference signal resource configuration for the random access message ([0036] discloses indication of demodulation reference signal configuration, an indication of preamble format)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chen include wherein the one or more parameters indicate a demodulation reference signal resource configuration for the random access message, as suggested by Lo. This modification would benefit the system as a design choice.
Allowable Subject Matter
Claims 14-16,29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461